Pee Cuelam.
Upon the admitted allegations of the complaint, the court was authorized to direct summary judgment for plaintiff and an assessment of damages. The learned referee correctly decided that it was defendant’s obligation to provide his daughter, during her minority, with necessaries suitable to her condition, and to be measured by his pecuniary circumstances. (DeBrauwere v. DeBrauwere, 203 N. Y. 460, 464; Laumeier v. Laumeier, 237 id. 357, 364.) We believe, however, that the amount assessed should be limited to the sum of $2,197.72, which represents moneys actually expended for support and education of the infant during *626the period in question. To this sum must be added $479.47 for costs and disbursements heretofore taxed.
The order and judgment should be accordingly modified by reducing the amount of the judgment to the sum of $2,677.19, and as so modified affirmed, without costs.
Present — Glennon, Dore, Cohn and Callahan, JJ,
Judgment and order unanimously modified by reducing the amount of the judgment to the sum of $2,677.19, and as so modified affirmed, without costs.